Citation Nr: 1824641	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1962 to December 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the Veteran's claims file has, however, remained with the RO in Roanoke, Virginia.


FINDING OF FACT

Non-Hodgkin's lymphoma was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed non-Hodgkin's lymphoma is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
The Veteran seeks service connection for non-Hodgkin's lymphoma.  He contends he incurred non-Hodgkin's lymphoma as a result of the polio vaccinations he was administered in service.  See May 2012 claim for benefits.  In support of his claim, the Veteran submitted articles concerning the association of simian virus 40 (SV40)-contaminated polio vaccines and non-Hodgkin's lymphoma and the use of these contaminated polio vaccines by the U.S. Army.  

The Veteran's service treatment records show he received polio vaccinations from 1961 to 1963.  His postservice treatment records show that non-Hodgkin's lymphoma was diagnosed in 2011 and that the Veteran completed six cycles of treatment in January 2012.  See February 2013 CAPRI Records.  A January 2012 treatment record notes "[n]o evidence of active disease."  Id.  Although it appears that the Veteran's non-Hodgkin's lymphoma went into remission prior to the filing of his claim in May 2012, the presence of the disability proximate to the appeal period is sufficient to satisfy the requirement that a Veteran have a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

What remains for consideration is whether there is a nexus between the Veteran's in-service polio vaccinations and non-Hodgkin's lymphoma.  The Board notes that the Veteran's December 1963 separation examination is silent with respect to non-Hodgkin's lymphoma.  More importantly, there is no competent evidence of a nexus between the diagnosis of non-Hodgkin's lymphoma and his service.  In July 2014, a VA examiner reviewed the record and opined that the Veteran's non-Hodgkin's lymphoma was neither incurred in service nor caused by polio immunizations in service.  The examiner explained that his review of "well-grounded medical literature reveal[ed] no causative relationship between polio vaccines, such as the type the veteran received documented in military service and the development of non-Hodgkin's lymphoma nearly 50 years later."  The examiner emphasized that the "medical literature [did] not support an etiological relationship between [the] type of oral polio vaccine [that the] veteran received in the military and his lymphoma developing later in life."  The examiner also noted that the record did not reveal that the Veteran had SV40 DNA present in his body tissue associated with his lymphoma.

In the Veteran's August 2014 VA Form 9, substantive appeal, he highlighted the examiner's statement that SV40 DNA was not present in his body tissue and stated that a test had not been performed to determine whether SV40 was present.  He further stated that he had requested the test be done, but was informed VA did not do the test.  To the extent the Veteran's statement may be construed as an argument concerning the adequacy of the July 2014 VA examiner's medical opinion, the Board notes that his determination that the Veteran did not have SV40 DNA present in his body tissue associated with his non-Hodgkin's lymphoma was based on a review of the record.  Additionally, it was the examiner's opinion, based on his review of medical literature, that the type of oral polio vaccinations that the Veteran received in service were not associated with the development of non-Hodgkin's lymphoma later on in life.  This opinion essentially indicates that there is no competent evidence the Veteran was exposed to SV40 in service.

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the medical articles the Veteran submitted in support of his claim, but notes that they do not relate to his case specifically.  The Board also acknowledges the Veteran's statements attributing his disability to service, but finds that as a layperson he is not competent to opine on the etiology of a complex medical condition such as non-Hodgkin's lymphoma.  Moreover, the Veteran has not established his competency to determine that he was exposed to SV40 from contaminated polio vaccines in service.  Therefore, his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service for non-Hodgkin's lymphoma.  Accordingly, it must be denied.




ORDER

Service connection for non-Hodgkin's lymphoma is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


